Citation Nr: 1423018	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-18 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether calculation of countable income for purposes of payment of non-service-connected pension benefits in 2009 was correct.  

2.  Whether an overpayment of non-service-connected pension benefits in the amount of $509.00 was validly created.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1971 to December 1974 and July 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 determination by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which reduced the Veteran's non-service-connected pension benefits based on receipt of the Veteran's Eligibility Verification Report (EVR) and VA Form 21-8416 (Medical Expense Report).  Jurisdiction over the Veteran's claims file is with the VA Regional Office (RO) in Detroit, Michigan.

The Veteran provided testimony at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Improved pension is a benefit payable by VA to a veteran of a period of war because of permanent and total disability or who is beyond 65 years of age.  Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the veteran's annual family countable income from the maximum annual pension rate (MAPR) applicable to the veteran's circumstances.  38 U.S.C.A. § 1521.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income. 38 C.F.R. § 3.272(g)(1)(iii) .

In this case, non-service-connected pension benefits were awarded in December 2006.  In February 2010, the Veteran submitted an EVR indicating that, in April 2009, he received a one-time IRA distribution in the amount of $1,026.00, that he paid $789.99 in unreimbursed medical expenses in 2009, and he estimated that he would pay $500.00 in unreimbursed medical expenses in 2010.  He attached a VA Form 21-8416 (Medical Expense Report) for 2009 which itemized his unreimbursed medical expenses and indicated he paid a total of $729.99 ($60 less than the amount indicated on the EVR for that year).

Subsequent to receipt of the EVR and VA Form 21-8416, the PMC in Milwaukee, Wisconsin sent the Veteran a letter in February 2010 stating that his non-service-connected pension benefit payments, which were previously paid at a rate of $985.00 monthly, would be reduced to $911.00 effective May 1, 2009, to $900.00 effective from January 1, 2010, and would revert back to $985.00 effective May 1, 2010, based on income adjustment.  

Later in February 2010, another letter was sent to the Veteran by the Debt Management Center (DMC) in St. Paul, Minnesota stating that, as a result of the recent change in his pension benefits, he was overpaid in the amount of $509.00, and that this amount would be withheld from his benefits effective May 2010 until the debt amount was recouped.   

The Veteran filed a Notice of Disagreement with the reduction of his non-service-connected pension benefits.  He contends that his countable income in 2009 was $236.01 ($1,026 in income less unreimbursed medical expenses in the amount of $789.99), and that, therefore, his pension benefits should not have been reduced.  He avers that VA did not reduce his income by the amount of his unreimbursed medical expenses in calculation of the appropriate pension benefit amount.  

A review of the February 2010 letter reveals a lack of clarity in how the PMC calculated the reduction in the Veteran's pension benefit amount.  The letter states that VA counted $1,026.00 in income beginning May 1, 2009, for 12 months from the first of the month following the date the Veteran received that income.  The letter then notes that the Veteran projected he would pay $500.00 in unreimbursed medical expenses in 2010, but that VA used zero dollars ($0.00) in predictable medical expenses as a continuing deduction beginning January 1, 2010.  The body of the letter does not mention the $789.99 in claimed medical expenses in 2009.  In an attached "Income Breakdown" statement, $729.00 is listed in medical expenses for the period beginning May 1, 2009 through May 1, 2010.  However, in an attached VA Form 21-8947, the Veteran's income for the period May 1, 2009 to January 1, 2010 is listed as $888.00, and his income for the period from January 1, 2010 to May 1, 2010 is listed as $1,026.00.  In addition, in the June 2011 Statement of the Case, the RO stated that "we counted 789 dollars as you reported on the income form," yet the February 2010 letter does not indicate whether those medical expenses were deducted from the Veteran's income in 2009.

In sum, it is not clear from the documents associated with the claims file whether the Veteran's unreimbursed medical expenses for 2009 were taken into account when calculating his reduced pension amount for that year, and, consequently, the resulting overpayment.   

In light of the Veteran's assertions and the lack of clarity in the record, an audit/report of the pension benefits paid to the Veteran in 2009 and 2010 should be prepared.  The audit/report should specifically include an explanation as to how both the Veteran's income and pension benefit amounts were calculated.

Moreover, in his February 2010 Notice of Disagreement (NOD), the Veteran stated that he believed that he should not have to pay the $509 in overpayment of pension benefits.  The AOJ has not adjudicated the issue of the validity of the overpayment of pension benefits.   

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c); VAOPGCPREC 6-98 (Apr. 24, 1998).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the issues of the validity of the overpayment and waiver of recovery are inextricably intertwined, and that the Board errs in considering one issue when the other issue is unresolved.  Furthermore, in order to resolve the validity of the debt, the claims file must be documented with the calculation as to how the amount of the overpayment was determined.  See Narron v. West, 13 Vet. App. 223 (1999).  That calculation is not shown in the Veteran's claims file.   

Therefore, the Board finds that this case should be referred to the VA Committee on Waivers and Compromises for adjudication of the Veteran's waiver request with regard to the debt in the calculated amount of $509.00.  

Accordingly, the case is REMANDED for the following action:

1.  The case should be sent to the VA Committee on Waivers and Compromises for adjudication of the Veteran's waiver request with regard to the debt in the calculated amount of $509.00.

2.  Provide the Veteran and his representative with an audit of the benefits he received and the benefits to which he was entitled during the time period relevant to the overpayment in 2009 and 2010.  The audit should specifically include an explanation as to what income was considered (to include what medical expenses, if any, were deducted) in calculating the Veteran's countable income in order to derive the amount of the Veteran's VA benefits in 2009 and 2010.  A copy of this audit should be associated with the claims file.  

3.  After the development requested above has been completed, readjudicate the issues of whether calculation of countable income for purposes of payment of non-service-connected pension benefits in 2009 was correct, whether an overpayment of non-service-connected pension benefits in the amount of $509.00 was properly created, and, only if applicable, the issue of entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $509.00.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



